Citation Nr: 1736849	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating greater for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating greater than 40 percent for service-connected post-concussive syndrome.

3.  Entitlement to a compensable disability rating for headaches.

4.  Entitlement to a disability rating greater than 70 percent prior to February 19, 2013, and from May 2, 2013 to January 14, 2015, for service-connected major depressive disorder with history of psychosis and symptoms of posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1990 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of this appeal, by rating action dated in April 2014, the RO awarded a temporary 100 percent disability rating due to hospitalization for the major depressive disorder, effective from February 19, 2013, to May 1, 2013.  In July 2014, the RO determined that the major depressive disorder warranted a 70 percent disability rating, effective as of May 29, 2009, the date of claim for an increased disability rating.  In March 2015, the RO determined that the post-concussive syndrome warranted a 40 percent disability rating, also effective as of May 29, 2009.  Additionally, the Board remanded the case for further development in April 2016.  At that time, the issues of the Veteran's disability rating for service-connected major depressive disorder was assigned a 70 percent rating effective May 29, 2009.  Following the Board's remand, the RO issued a rating decision in February 2017 increasing the Veteran's evaluation to 100 percent effective January 15, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status.

In the November 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for February 2016; however, he failed to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran has manifested no worse than level I hearing in the right ear, and no worse than level I hearing in the left ear; he has manifested no worse than 92 percent speech discrimination in the right ear, and no worse than 92 percent speech discrimination in the left ear.

2.  Throughout the entire appeal period, the Veteran's post-concussive syndrome has been manifested by a level of impairment of 2.

3.  For the entire period on appeal, the evidence is at least evenly balanced as to whether the Veteran's service-connected tension headaches most nearly approximate frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  During the appeal period, the Veteran's service-connected major depressive disorder with history of psychosis and symptoms of PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 40 percent for post-concussive syndrome are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria are met to establish a 50 percent evaluation for the Veteran's tension headaches.  U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a); Diagnostic Code 8199-8100 (2016).

4.  The criteria for an evaluation in excess of 70 percent for major depressive disorder with history of psychosis and symptoms of PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increase rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss

The Veteran's service-connected bilateral hearing loss disability is assigned a noncompensable disability rating.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, the Board notes that the audiological examination results of record show that the provisions of exceptional hearing loss are not applicable in this case, as the Veteran does not have such an exceptional pattern.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.

During an August 2009 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
15
30
30
40
45
Left
15
25
35
50
45

The average decibel loss was calculated as 36.25 in the right ear and 38.75 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 92 percent in both ears.

Using Table VI, the Veteran's August 2009 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  

During a November 2010 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
10
25
20
40
50
Left
10
25
30
45
40

The average decibel loss was calculated as 33.75 in the right ear and 35 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 96 percent in right ear and 100 percent in the left ear.

Again, using Table VI, the Veteran's November 2010 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  

During a January 2015 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
30
35
30
60
55
Left
30
35
35
55
50

Once again, the Veteran's January 2015 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  

The Board notes that the objective findings on examination, do not allow for the assignment of ratings higher than that which is assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.

The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Hence, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.

Post-concussive syndrome

Effective October 23, 2008, VA revised the criteria for evaluation of residuals of traumatic brain injury (see 73 Fed. Reg. 54,693 - 54,708 (September 23, 2008)).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2016); 38 C.F.R. § 3.114.  Upon further review of the record, the Board finds that the Veteran filed a claim for an increased rating on May 21, 2009, which was after the effective date of the revised criteria.

Service connection has been established for post-concussive syndrome.  The RO has evaluated the Veteran's disability currently as 40 percent disabling under Diagnostic Code 8045.  Diagnostic Code 8045 contemplates brain disease due to trauma.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Diagnostic Code 8045 provides the following guidance for rating residuals of traumatic brain injury:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In addition, the rating schedule provides the following guidance as to the evaluation of cognitive impairment and subjective symptoms:
The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total."  The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

38 C.F.R. § 4.124a, DC 8045.

The Veteran was initially provided with a VA examination in August 2009.  At that examination, the Veteran reported that his headaches started with his head injury, and that he gets headaches 2 times per month.  He reported that the pain radiates to the front of his head, and that the headaches last for an hour.  Further, the Veteran reported that he suffered from dizziness, and short term memory problems.  At that examination, the examiner assigned a level of impairment of "2" for the Veteran's memory, attention, concentration, and executive functions.  The examiner noted that the Veteran had difficulty keeping up with his posessions and information such as daily appointments, and that he had a difficult time organizing his day.  The examiner also found that the Veteran's subjective facet warranted a level of impairment of "2."  In that regard, the examiner noted that the Veteran had headaches, intermittent dizziness, chronic insomnia, sensitivity to light, and a general high level of distress with fatigability and withdrawal from social interaction.

As noted above, the evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  As the Veteran's highest severity level during this time period is "2," the Veteran is not entitled to an evaluation in excess of 40 percent.

The Board notes that the Veteran is entitled to the 40 percent evaluation without his headache symptomatology.  Thus, as discussed in greater detail below, the rule against pyramiding has not been violated.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994)

Subsequently, the Veteran was provided a VA examination in November 2010.  At that examination, the Veteran once again reported headaches.  He also reported dizziness, slurred speech, difficulty swallowing, pain in his feet, and erectile dysfunction.  The examiner found that the Veteran was oriented to person, time, place and situation.  He found that Veteran's motor activity was normal, that his visual orientation was normal, that he had a normal level of consciousness, that he is able to communicate and understand, and that he had a normal level of consciousness.  The Board notes that at the examination, the Veteran subjectively reported that his social interactions were inappropriate most of the time.  The examiner did not address the Veteran's statement regarding his social interaction any further.  Additionally, the examiner did not discuss the Veteran's memory, attention, concentration, executive functions, judgment, or neurobehavioral effects.  Moreover, while the examiner listed the Veteran's subjective symptoms, he did not discuss the level of impairment.

As the examiner did not discuss multiple facets necessary to decide the claim, the Board finds that the November 2010 VA examination is of limited probative value.  

The Veteran was provided another VA examination in January 2015.  At that examination, the examiner found that the Veteran's memory, attention, concentration, and executive functions have mild functional impairment.  In this regard, a level of impairment of "2" is warranted for difficulty with executive functions resulting in mild functional impairment.  The examiner also noted that the Veteran's judgment was mildly impaired, that his motor activity was normal most of the time, and that he had one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  Thus, for those facets a level of impairment of "1" was warranted.  The Veteran is not entitled to a level of impairment greater than a "0" for any of the other facets.

The Veteran was afforded a final VA examination in August 2016.  At that examination, the examiner found that the Veteran's judgment was moderately impaired, his social interaction was frequently inappropriate, that he was occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation, moderately impaired, and had one or more neurobehavioral effects that in interfere with workplace interaction, social interaction, or both but do not preclude them.  Thus, a level of impairment of "2" is warranted for the above facets.  The examiner also noted that the Veteran had a complaint of mild loss of memory, and three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Thus, for the memory, attention, concentration, executive function, and the subjective symptoms facets a level of impairment of "1" was warranted.  The Veteran is not entitled to a level of impairment greater than a "0" for any of the other facets.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of impairment for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 40 percent evaluation based upon the highest impairment level of "2," which was provided for multiple facets during the appeal.  

In assessing the severity of the Veteran's post-concussive syndrome, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 40 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 40 percent disability rating throughout the above time period.

The Board notes that the VA treatment records also discuss evidence pertinent to the Veteran's claim.  See September 2008 VA treatment record; September 2009 VA treatment record; September 2011 VA treatment record; August 2011 VA treatment record; September 2014 VA treatment record.  However, the VA treatment records do not provide any evidence to entitle the Veteran to a higher evaluation.  Thus, the Board finds that an evaluation in excess of 40 percent is not warranted.

The Veteran's subjective symptoms facet, which includes headaches, was assigned an impairment level of "2" during the appeal.  However, without his headache symptomatology the Veteran is entitled to the 40 percent evaluation.  In that regard, the Veteran received a level of impairment of "2" throughout the appeal period pursuant to diagnostic code 8045without contemplating his diagnosed tension headaches.  Accordingly, because these are separate manifestations, assigning a rating for headaches under Diagnostic Code 8100 separate from the rating under Diagnostic Code 8045 does not violate the anti-pyramiding rule of evaluating disabilities.  See 38 C.F.R. § 4.14 (2016); Esteban, 6 Vet. App. 259 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Indeed, the Veteran's evaluation for his post-concussive syndrome does not contemplate his headaches; instead it is based on other facets that received greater level of impairment ratings.

Headaches

The Veteran's headaches warrant a 50 percent disability rating.

The Board notes that the Veteran has been diagnosed with tension headaches, which can be rated by analogy to migraine headaches under Diagnostic Codes 8199 - 8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the tension headaches have been rated by analogy, using the criteria for migraines under Diagnostic Code 8100.

Under that diagnostic code, migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2016).  

Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent rating for his tension headaches.  The Board notes that the evidence of record shows that he has experienced headaches multiple times per month or on a weekly basis.  See August 2016 VA examination.  

The Veteran was afforded a VA examination for his post-concussive syndrome in November 2010.  At that examination, the Veteran reported that he gets severe headaches 3 times per week.  He reported that when he gets headaches, that he has to sit down, rest and take medication.  The Veteran further reported that he gets milder headaches 3 or 4 times per week.

The Veteran was most recently afforded a VA examination in August 2016.  At that examination, the Veteran reported that he had headaches occur about 4 times per week.  Moreover, the examiner noted that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headaches.  Additionally, the examiner noted that the Veteran's headache condition impacts his ability to work.  In this regard, the examiner noted that the Veteran cannot function when he has his headaches, and has to either sit down or lie down in a dark area and take his medications.

After careful review, the Board finds that the evidence of record shows that the headaches more nearly approximate the criteria for a 50 percent evaluation.  In making this determination, the Board notes that the occurrence of weekly headaches is very frequent.  The evidence of record also shows that the Veteran must often lie down during his headaches.  Thus, the Board finds that the Veteran does have completely prostrating and prolonged attacks.  

In addition, the Board finds that the Veteran's frequent, completely prostrating and prolonged attacks are productive of severe economic inadaptability.  Although the Veteran may be capable of employment, the Board notes that "economic inadaptability" does not mean unemployability.  The August 2016 VA examiner found that the Veteran's headache condition impacts his ability to work.  

In summary, the Board finds that the Veteran's VA examinations, and his statements, are the most probative evidence of record regarding his headaches.  As such, and resolving all doubt in the favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent evaluation under Diagnostic Codes 8199-8100.

The Board notes that a 50 percent evaluation is the maximum schedular evaluation available under Diagnostic Codes 8199-8100.  Consequently, a rating in excess of 50 percent cannot be assigned.

Major depressive disorder 

In this case, the Veteran's major depressive disorder is currently assigned a 70 percent disability evaluation prior to January 15, 2015 and a 100 percent disability evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the Veteran's disability is assigned a 100 percent evaluation on and after February 19, 2013 until prior to May 1, 2013.  Under that diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list. The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013)."  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130. However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Id. 

A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time some of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

Major depressive disorder prior to February 19, 2013.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 70 percent for his service-connected major depressive disorder.

The Veteran's medical records show that the Veteran lacked motivation to exercise, dance, and go out with friends.  See July 2008 VA treatment record.  The lack of motivation is partially attributed to the Veteran feeling depressed and withdrawn.  Id.

The Veteran was afforded a VA examination for his major depressive disorder in October 2008.  At that examination, the Veteran reported that he was trying to go to school, and that he was attempting to become a message therapist.  He further reported that he was depressed as a result of his military service, and that he was diagnosed with depression around 1996 or 1997.  The Veteran reported that he was a loner, and stated that his quality of peer relationships was poor to none.  He further stated that his extracurricular activities included watching television alone in a room that his friend lent to him.  The Veteran reported that he attempted to commit suicide by taking sleeping pills.  He denied any delusion and hallucinations.  The examiner diagnosed the Veteran with PTSD and provided a GAF score of 56.

As noted above, the Veteran's GAF score of 56 indicates moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran received similar results in subsequent psychiatric evaluations with a GAF score in the 51-60 range.  See September 2009 VA treatment record; September 2009 Social Security Administration record; May 2010 VA treatment record; November 2010 VA treatment record; August 2010 VA treatment record.

Subsequently, he was provided another VA examination in June 2009.  At that examination, the examiner noted that the Veteran has difficulty sustaining employment.  He further noted that the Veteran was enrolled in school to complete his degree in massage therapy.  The Veteran reported that he does not feel safe in his home, that he experiences paranoia while in public and that he has to sit with his back to the wall.  

With regard to his social impairment, the Veteran reported that he lives in an apartment by himself, watches television, exercises, but that he has no friends or family contact.  The Veteran reported that his family does not like him because of his child's mother.  The Veteran further reported that he had one friend.  He reported that his temper has interrupted relationships with girlfriends and with his wife.  With regards to his occupation impairment, the Veteran described how one job ended after he got into an argument with his coworker.

The examiner found that the Veteran has a limited social support system, and has a poor employment history.  The examiner provided a GAF score of 48. 

As noted above the Veteran's GAF score of 48 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

The Veteran received similar results in subsequent psychiatric evaluations with a GAF score in the 41-50 range.  See May 2010 VA treatment record; March 2011 VA treatment record; September 2011 VA treatment record; January 2013 VA treatment record.

The Veteran was provided another VA examination in May 2011.  At that examination, the Veteran stated that he had suicidal thoughts.  In that regard, he stated that he has attempted suicide three times.  Additionally, the Veteran stated that he has homicidal thoughts toward his brother.  Regarding his social impairment, the Veteran reported that he lived at his brother's house.  He stated that his daily activities included watching television, playing cards, and then going to sleep.  Regarding occupational impairment, the Veteran stated that he cannot work because of his psychological disabilities.  He further reported that he has been unemployed for about 2 years, and that he had no desire to seek employment.

The examiner concluded that he suspects that the Veteran's psychological disabilities are moderately severe, and that the Veteran leads a rather arid and lonely life.

The Veteran was afforded another VA examination in May 2012.  At that examination, the Veteran reported that he almost committed suicide the previous night, and that he hears voices.  However, the examiner stated that the Veteran's report of auditory hallucinations do not match what is currently understood about genuine psychotic symptoms.

The examiner noted that the Veteran's symptoms were depressed mood, chronic sleep impairment, flattened effect, impaired judgment, disturbances of motivation and mood, and suicidal ideation.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking and/or mood.  However, the examiner stated that the majority of the Veteran's occupational and social impairment appears to be related to his alcohol abuse/dependence.  

The Veteran's VA treatment record show that he has participated in social/recreational activities and responded in an appropriate manner.  See May 2013 VA treatment record; April 2013 VA treatment record.  In this regard, the Veteran participated in events that included movies, arcades, video games, and the gym.  Further, the Board notes that the Veteran received a GAF score of 62 during this time period.  See April 2013 VA treatment record.

As noted above, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

Thus, the Board finds that the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting 100 percent evaluations for the above appeal period, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  While the Veteran no doubt experiences severe symptoms such as suicidal and homicidal ideation, impaired impulse control, an inability to establish and maintain effective relations, social isolation, disturbances of mood and motivation, flattened affect, sleep impairment, depression, and has reported auditory hallucinations, overall, the Veteran's symptomatology is best approximated by the assigned 70 percent rating.  Indeed, that rating contemplates serious symptoms, and occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The 70 percent rating also takes into account the Veteran's GAF scores, which fluctuated between moderate and serious levels.  Overall, however, the Veteran's symptomatology does not rise to the severity required for a 100 percent evaluation.  In that regard, the Board finds that the evidence does not support a finding of both total occupational and social impairment.  

When all of the evidence, lay and medical, is considered in totality, including the degree of functioning as evidence by the GAF scores of record, the Board finds that the Veteran has been shown to have occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The preponderance of the evidence, however, is against a finding that an evaluation in excess of 70 percent is appropriate before February 19, 2013, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.

Period between May 1, 2013 and January 15, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 70 percent for depression is not warranted after May 1, 2013 and prior to January 15, 2015.

In this regard, the Veteran's medical record indicates that the Veteran did not have total social impairment.  Indeed, there is a notation of the Veteran continuing to participate in community-building exercises that promote openness and social connection.  See April 2014 VA treatment record.  Additionally, a notation in the Veteran's treatment record shows that his strengths are his community involvement, and his supportive family and friends.  See September 2014 VA treatment record.  Moreover, while the Veteran has had relationship problems, he did get married during this time period.  See May 2014 VA treatment record.  

Further, the Veteran was afforded a VA examination in January 2015.  At that examination, the Veteran reported that he remains in regular contact with his children, and that the condition of his marriage was getting better.  The Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks, that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and persistent delusions or hallucinations.  Importantly, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

The Board acknowledges the buddy statements of record.  Specifically, that the Veteran cries a lot, has nightmares, has hallucinations, and attempted to commit suicide.  See April 2014 Buddy Statements.  However, none of the buddy statements suggest that the Veteran has total social impairment.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting 100 percent evaluations for the above appeal periods, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra. Indeed, while the Veteran has demonstrated an inability to establish and maintain effective relationships, the evidence does not show total social impairment.

When all of the evidence, lay and medical, is considered in totality, including the degree of functioning as evidence by the GAF scores of record, the Board finds that the Veteran has been shown to have occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The preponderance of the evidence, however, is against a finding that an evaluation in excess of 70 percent is appropriate on and after May 1, 2013 and prior to January 15, 2015, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.
ORDER

1.  Entitlement to a compensable disability rating greater for service-connected bilateral hearing loss is denied.

2.  Entitlement to a disability rating greater than 40 percent for service-connected post-concussive syndrome is denied.

3.  Entitlement to a 50 percent disability rating for the Veteran's headaches is granted.

4.  Entitlement to a disability rating greater than 70 percent prior to February 19, 2013, and from May 2, 2013 to January 14, 2015, for service-connected major depressive disorder with history of psychosis and symptoms of PTSD is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


